                                                                          FILED
                         UNITED STATES DISTRICT COURT              December 9, 2019
                        EASTERN DISTRICT OF CALIFORNIA             CLERK, US DSITRICT COURT
                                                                     EASTERN DISTRICT OF
                                                                          CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:19-cr-00066-CKD

                 Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
DAVID CRAWFORD,

                 Defendant.

TO:    UNITED STATES MARSHAL:

      This is to authorize and direct you to release DAVID CRAWFORD,

Case No. 2:19-cr-00066-CKD Charge 18 USC§ 111(a) and 18 USC§ 1382, from

custody for the following reasons:

                       Release on Personal Recognizance
              --
                       Bail Posted in the Sum of$

                              Unsecured Appearance Bond $
                       ----                                   ----------------
                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety
                       --
                              Corporate Surety Bail Bond
                       --
                              (Other): TIME SERVED. to be released at 9:00AM

                              12/10/2019 to USM to be released to Crystal
                          X
                              Richardson to be transported to VA Rehab Facility in

                              Menlo Park.
                       ----

      Issued at sacramento, Califo:;a o~:~'j;_o~,~e~
                                         Magistrate Judge Carolyn K. D aney
